DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed July 17, 2019, claims 1-10 are pending.

Allowable Subject Matter
3.	Claim 1 and claims 2-10, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a monitoring system of a cable laying state, as recited by the claims, comprising a rotary connector, wherein the rotary connector is provided with a tension sensor; the tension sensor is electrically connected with an electronic cabin; and the electronic cabin comprises a video sensor, a gyroscope, and a GPS module; and the electronic cabin transmits information monitored by the tension sensor, the video sensor, the gyroscope, and the GPS module to the monitoring system.
Eisenhower et al. (US 2012/0134752 A1) discloses a cable laying system that senses tension in the cable.  Eisenhower does not disclose, at least, a rotary connector, wherein the rotary connector is provided with a tension sensor; the tension sensor is electrically connected with an electronic cabin; and the electronic cabin comprises a video sensor, a gyroscope, and a GPS module; and the electronic cabin transmits information monitored by the tension sensor, the video sensor, the gyroscope, and the GPS module to the monitoring system.
Vemmer (US 4,960,001) discloses a tension dynamometer which determines the tension forces during the laying of the cable.  Vemmer does not disclose, at least, a rotary connector, wherein the rotary connector is provided with a tension sensor; the tension sensor is electrically connected with an electronic cabin; and the electronic cabin comprises a video sensor, a gyroscope, and a GPS module; and the electronic cabin transmits information monitored by the tension sensor, the video sensor, the gyroscope, and the GPS module to the monitoring system.
Harmel (US 4,486,861) discloses a strain gauge transducer that detects tension in a cable in the underwater laying of the cable.  Harmel does not disclose, at least, a rotary connector, wherein the rotary connector is provided with a tension sensor; the tension sensor is electrically connected with an electronic cabin; and the electronic cabin comprises a video sensor, a gyroscope, and a GPS module; and the electronic cabin transmits information monitored by the tension sensor, the video sensor, the gyroscope, and the GPS module to the monitoring system.
Clarke et al. (US 3,715,068) discloses a hydraulic control system for use in laying cable, comprising means for monitoring the tension in the cable being laid.  Clarke does not disclose, at least, a rotary connector, wherein the rotary connector is provided with a tension sensor; the tension sensor is electrically connected with an electronic cabin; and the electronic cabin comprises a video sensor, a gyroscope, and a GPS module; and the electronic cabin transmits information monitored by the tension sensor, the video sensor, the gyroscope, and the GPS module to the monitoring system.
Davis (US 3,400,542) discloses a tension sensing mechanism sensing tension on the cable during the cable laying operation.  Davis does not disclose, at least, a rotary connector, wherein the rotary connector is provided with a tension sensor; the tension sensor is electrically connected with an electronic cabin; and the electronic cabin comprises a video sensor, a gyroscope, and a GPS module; and the electronic cabin transmits information monitored by the tension sensor, the video sensor, the gyroscope, and the GPS module to the monitoring system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689